DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Priority
The claim for priority from US 16/736,969, now US Patent 11,184,381, filed on 8 January 2020 is duly noted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,184,381 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of ‘381.
17/504,663
US Patent 11,184,381
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: collect, in real-time and via a computing device and via a communication network, information associated with a plurality of data transmissions between applications, wherein the information comprises: for each data transmission of the plurality of data transmissions, an indication of a source application and a destination application, for each data transmission of the plurality of data transmissions, a first indication whether the data transmission was sent by the source application, and for each data transmission of the plurality of data transmissions, a second indication whether the data transmission was received by the destination application; compare, via the computing device and in real-time and for each data transmission of the plurality of data transmissions, the first indication and the second indication; detect, via the computing device and based on the comparing and for a particular data transmission, whether there is a mismatch between the first indication and the second indication; and when no anomalous data transmission is detected, repeat the collecting and the comparing.  
2. The computing platform of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing platform to: when anomalous data transmission is detected, identify, based on the detecting, the particular data transmission as an anomalous data transmission.  
3. The computing platform of claim 2, wherein the instructions, when executed by the at least one processor, cause the computing platform to: based on the identifying, trigger, via the computing device, one or more security actions to mitigate the anomalous data transmission.  
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: collect, in real-time and via a computing device and via a wireless network, information associated with a plurality of data transmissions between applications, wherein the information comprises: for each data transmission of the plurality of data transmissions, an indication of a source application and a destination application, for each data transmission of the plurality of data transmissions, a first indication whether the data transmission was sent by the source application, and for each data transmission of the plurality of data transmissions, a second indication whether the data transmission was received by the destination application; compare, via the computing device and in real-time and for each data transmission of the plurality of data transmissions, the first indication and the second indication; detect, via the computing device and based on the comparing and for a particular data transmission, a lack of a match between the first indication and the second indication; identify, based on the detecting, the particular data transmission as an anomalous data transmission; and trigger, via the computing device, one or more security actions to mitigate the anomalous data transmission.

4. The computing platform of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing platform to: display, via a graphical user interface, the information in a tabular format. wherein the tabular format lists, for each application, a first sub-plurality of the plurality of data transmissions for which the application is a source application, and a second sub- plurality of the plurality of data transmissions for which the application is a destination application.  
2. The computing platform of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing platform to: display, via a graphical user interface, the information in a tabular format, wherein the tabular format lists, for each application, a first sub-plurality of the plurality of data transmissions for which the application is a source application, and a second sub-plurality of the plurality of data transmissions for which the application is a destination application.
5. The computing platform of claim 4, wherein the instructions, when executed by the at least one processor, cause the computing platform to: update, dynamically and in real-time and via the computing device, the graphical user interface.  
3. The computing platform of claim 2, wherein the instructions, when executed by the at least one processor, cause the computing platform to: update, dynamically and in real-time and via the computing device, the graphical user interface.
6. The computing platform of claim 4, wherein the instructions, when executed by the at least one processor, cause the computing platform to: highlight the information associated with the anomalous data transmission.  
4. The computing platform of claim 2, wherein the instructions, when executed by the at least one processor, cause the computing platform to: highlight the information associated with the anomalous data transmission.
7. The computing platform of claim 4, wherein the instructions, when executed by the at least one processor, cause the computing platform to: update, dynamically and in real-time and via the computing device, the information in the tabular format, wherein the update comprises generating, for each data transmission of the plurality of data transmissions, a new row.  
5. The computing platform of claim 2, wherein the instructions, when executed by the at least one processor, cause the computing platform to: update, dynamically and in real-time and via the computing device, the information in the tabular format, wherein the update comprises generating, for each data transmission of the plurality of data transmissions, a new row.
8. The computing platform of claim 1, wherein the source application and the destination application are associated with an enterprise organization.  
6. The computing platform of claim 1, wherein the source application and the destination application are associated with an enterprise organization.
9. The computing platform of claim 1, wherein the source application is associated with an enterprise organization, and the destination application is associated with an external vendor organization.  
7. The computing platform of claim 1, wherein the source application is associated with an enterprise organization, and the destination application is associated with an external vendor organization.
10. The computing platform of claim 3, wherein the one or more security actions comprise preventing, via the computing device, related data transmissions.  
8. The computing platform of claim 1, wherein the one or more security actions comprise preventing, via the computing device, related data transmissions.
11. The computing platform of claim 3, wherein the one or more security actions comprise modifying, via the computing device, an access permission of an enterprise user associated with the anomalous data transmission.  
9. The computing platform of claim 1, wherein the one or more security actions comprise modifying, via the computing device, an access permission of an enterprise user associated with the anomalous data transmission.
12. The computing platform of claim 3, wherein the one or more security actions comprise generating, based on the detecting, a risk profile of an enterprise user associated with the anomalous data transmission, wherein the risk profile is indicative of a likelihood of the enterprise user to transmit secure enterprise information.  
10. The computing platform of claim 1, wherein the one or more security actions comprise generating, based on the detecting, a risk profile of an enterprise user associated with the anomalous data transmission, wherein the risk profile is indicative of a likelihood of the enterprise user to transmit secure enterprise information.
13. The computing platform of claim 3, wherein the one or more security actions comprise generating, based on the detecting, a risk profile of an application associated with the anomalous data transmission, wherein the risk profile is indicative of a likelihood of the application to transmit secure enterprise information.  
11. The computing platform of claim 1, wherein the one or more security actions comprise generating, based on the detecting, a risk profile of an application associated with the anomalous data transmission, wherein the risk profile is indicative of a likelihood of the application to transmit secure enterprise information.
14. The computing platform of claim 3, wherein the one or more security actions comprise generating a notification for an application manager to review the anomalous data transmission.  
12. The computing platform of claim 1, wherein the one or more security actions comprise generating a notification for an application manager to review the anomalous data transmission.
15. The computing platform of claim 3, wherein the one or more security actions comprise reviewing, via the computing device, a content of the anomalous data transmission.
13. The computing platform of claim 1, wherein the one or more security actions comprise reviewing, via the computing device, a content of the anomalous data transmission.


Claims 16-20 are similarly rejected as unpatentable over claims 14-21 of ‘381.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albero et al. (US 2021/0211446 A1) discloses a system and method for real-time classification of content in a data transmission.
Albero et al. (US 2022/0182405 A1) discloses a system and method for real-time validation of data transmissions based on security profiles.
Albero et al. (US Patent 11,297,085 B2) discloses a system and method for real-time validation of data transmissions based on security profiles.
Aziz (US Patent 10,454,950 B1) discloses a system and method centralized aggregation technique for detecting lateral movement of stealthy cyber-attacks.
Clark et al. (US 2021/0092138 A1) discloses a system and method for real-time detection of anomalous content in transmission of textual data.
Northway, Jr. et al. (US Patent 10,708,294 B2) discloses a system and method for selecting and applying hypothetical mitigation parameters.
Yamada et al. (JP 2015015581 A) discloses a system and method for monitoring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431